Citation Nr: 1703926	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  12-11 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, characterized as posttraumatic stress disorder (PTSD), schizoaffective disorder and/or anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 22 to October 10, 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February and September 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A hearing before a Veterans Law Judge will be granted if an appellant, or the appellant's representative acting on his or her behalf, expresses a desire to appear in person.  38 C.F.R. § 20.700(a) (2016).

The Veteran submitted two VA Form 9 notices of appeal in April and May 2012, the second indicated that he desire before the Board hearing at his local VA office.  While he was scheduled for a hearing at his local VA office in December 2015, it does not appear from the record that he appeared for his hearing in December, and the hearing was marked as cancelled by the Veteran.  

However, on January 21, 2016, the Veteran submitted a hand-written letter in which he stated that he has been refused a personal hearing.  In order to clarify the situation, the Veteran was asked if he desired to testify and, in a January 31, 2017, letter, the Veteran's representative stated that the Veteran does wish to appear, and requesting the Board to schedule a hearing via live videoconference to be held at his local VA office.  Given the apparent confusion and the potential for prejudice, the Board will remand this matter so that the Veteran may be afforded a hearing per his request.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at the RO in accordance with 38 C.F.R. § 20.704, which may be conducted either in person or by video communication if the Veteran so chooses.  38 C.F.R. § 20.200(e).  Notice of the hearing should be mailed to his known address of record and to his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


